Citation Nr: 1813562	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

3.  Entitlement to service connection for headaches, to include as residuals of a traumatic brain injury.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury.

6.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in part, reopened a claim of service connection for headaches, but continued to deny the claim on the merits, and denied service connection for a traumatic brain injury.  The Veteran filed a timely notice of disagreement with the denial of service connection for headaches in November 2012.  The Veteran did not file a NOD for the denial of service connection for a traumatic brain injury.

This matter also comes to the Board on appeal from a February 2014 rating decision of the San Juan RO which denied service connection for sleep apnea and for psychosis for the purpose of establishing eligibility to treatment, and reopened the claim of service connection for bipolar disorder type II and antisocial personality disorder claimed as major depressive disorder, severe, with psychiatric features (previously rated as neurosis and depression) and nervous condition secondary to a service-connected lumbar spine disability, but continued to deny the claim on the merits.  The Veteran filed a timely notice of disagreement in March 2014.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for headaches and bipolar disorder type II and antisocial personality disorder claimed as major depressive disorder, severe, with psychiatric features (previously rated as neurosis and depression) and nervous condition secondary to a service-connected lumbar spine disability, before addressing the claims on their merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a September 2015 VA Form 9, the Veteran requested a Travel Board hearing at his local regional office.  In January 2016, the Veteran's representative indicated that the Veteran wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See January 2016 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2017) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Subsequent to the August 2015 statement of the case, the Veteran submitted additional evidence and waived initial RO review.  See January 2017 appellate brief.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.  In the current case, the Veteran has filed for entitlement to service connection for a nervous condition secondary to service-connected leg and lumbar spine disabilities, depression, major depressive disorder, a substance-induced mood disorder, and psychosis secondary to a traumatic brain injury.  The Board finds that these symptoms reported with these claims have raised the issue of entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons; accordingly, the Veteran's claim has been characterized as a claim of service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury, in order to better encapsulate the Veteran's reported symptoms.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a traumatic brain injury has been raised by the record in a January 2017 appellate brief from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a January 2017 appellate brief, and prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal of the issue of entitlement to service connection for sleep apnea. 

2.  In September 2010, the RO reopened the claim for service connection headaches, but continued to deny the claims on the merits.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

3.  Evidence received since the September 2010 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for headaches and therefore is material evidence.

4.  In August 2012, the RO declined to reopen the claim for service connection for substance-induced mood disorder with depressive features, claimed as a nervous disorder, on the basis that the evidence submitted was not new and material.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

5.  Evidence received since the August 2012 rating decision raises a reasonable possibility of substantiating the underlying claim of service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury, and therefore is material evidence.

6.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reflects that the Veteran's headaches are a residual from an in-service traumatic brain injury, diagnosed as post-concussion syndrome.

7.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reflects that the Veteran's acquired psychiatric disorder is a residual from an in-service traumatic brain injury, diagnosed as post-concussion syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for headaches, to include as residuals of a traumatic brain injury.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for headaches, to include as residuals of a traumatic brain injury, have been met.  38 U.S.C. § 1101, 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury, have been met.  38 U.S.C. § 1101, 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the petition to reopen the claims for service connection for headaches and for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury, and granting the claim for service connection for headaches and an acquired psychiatric disorder, to include as residuals of a traumatic brain injury.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Withdrawn Claim

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

In a January 2017 appellate brief, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the appeal for entitlement to service connection for sleep apnea.  See January 2017 appellate brief.  As to this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Petition to Reopen Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Headaches

In an April 2006 rating decision, the RO denied service connection for headaches on the basis that the condition was not incurred in or caused by service.  The Veteran did not file a notice of disagreement.

In February 2009, the Veteran attempted to reopen his claim of service connection for headaches, secondary to his service-connected lumbar spine disability.  In a September 2010 rating decision, the RO denied the claim on the basis that the condition was not caused by or a result of the Veteran's service-connected back disability or to a fall secondary to the back disability.  The Veteran did not file a notice of disagreement. 

In October 2010, the Veteran attempted to reopen his claim of service connection for headaches, secondary to a traumatic brain injury and his service-connected scar, left zygoma.  In an August 2012 rating decision, the RO denied the claim on the basis that the condition was not caused by or a result of the scar, left zygoma, but rather to a head trauma suffered in 2008.  The Veteran filed a timely notice of disagreement in November 2012. 

Since the last, final September 2010 rating decision, evidence added to the claims file includes VA treatment records, a June 2011 VA examination, and a March 2016 private opinion. 

The Veteran submitted a letter dated in March 2016 from a private physician.  The physician reviewed the Veteran's medical records, medical opinions, historical treatment records, and military service records and found that the Veteran suffered a head-on motor-vehicle accident (MVA) in service, which resulted in a laceration of the left lateral scalp that required stitches.  The physician found that the Veteran's separation examination noted scars on the left knee and left zygoma, presumably from the 1982 MVA.  The physician noted that the Veteran's psychiatrist referred the Veteran to a neurologist in 1994 for complaints of persistent headaches, memory problems, and periods of disorientation.  The physician further noted a September 2003 VA treatment record reflected difficulty sleeping and dizziness, an April 2005 VA clinic note reflected complaints of headaches and vision changes, an October 2008 VA examination report documented impaired immediate memory, and in a July 2011 statement from a VA nurse, the nurse stated that she had known the Veteran for 11 years and that the Veteran had complained of headaches in various visits due to a head trauma while in service.  Therefore, the private physician opined that it was clear that the Veteran had suffered a traumatic injury in service that resulted in a mild traumatic brain injury, and that the Veteran has suffered from physical and mental symptoms including headaches, dizziness, and mood disturbances well before his fall and subsequent head injury in 2008, and that these physical and mental disabilities were more likely as not due to his in-service traumatic brain injury.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final September 2010 rating decision. 

The Veteran was involved in an in-service MVA which resulted in a laceration to his head and he reports suffering headaches as a result.  

Thus, new evidence submitted since the RO's September 2010 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's September 2010 decision, and reopening the claim of service connection for headaches is warranted.  

Acquired psychiatric disorder

In an August 1994 rating decision, the RO denied service connection for a nervous condition on the basis that there was no evidence that the condition had its onset during service or that the condition was due to his service-connected leg disability.  The Veteran filed a NOD in October 1994 and a statement of the case (SOC) was issued in March 1995.  The Veteran did not perfect an appeal on the matter. 

In February 1996 and December 1997, the Veteran attempted to reopen his claim for service connection for a nervous condition, secondary to a leg and back condition.  The RO denied the claim in November 1996 and March 1998 rating decisions, on the basis that the Veteran failed to show for a VA examination and that the evidence received failed to establish a relationship between the nervous condition and the service-connected leg and back condition.  The Veteran did not file a timely notice of disagreement with either rating decision.

In July 2005, the Veteran attempted to reopen his claim for service connection for a nervous condition.  In an April 2006 rating decision, the RO declined to reopen the claim for service connection for neurosis, depression, also claimed as a nervous condition, on the basis that the evidence submitted was not new and material.  The Veteran did not file a timely notice of disagreement. 

In June 2008, the Veteran attempted to reopen his claim for service connection for a nervous condition.  In a February 2009 rating decision, the RO denied the claim for service connection for a substance-induced mood disorder, with depressive features (claimed as a nervous condition secondary to service-connected disabilities), on the basis that the evidence reflected that the Veteran's diagnosed substance-induced mood disorder was secondary to moderate-to-severe legal problems and a drug problem, and therefore considered willful misconduct.  The Veteran did not file a timely notice of disagreement. 

In June 2009, the Veteran attempted to reopen his claim for service connection for a nervous condition.  In a September 2010 rating decision, the RO denied service connection for substance-induced mood disorder with depressive features (claimed as a nervous condition), as substance abuse was willful misconduct.  The RO also declined to reopen the claim of service connection for major depressive disorder, severe, with psychiatric features (previous rated as neurosis and depression) claimed as nervous condition as the evidence was not new and material.  The RO noted the claim was previously denied in August 1994, November 1996, and March 1998, and that although new evidence had been submitted in the form of Social Security Administration records, which reflected a diagnosed mood disorder, not otherwise specified, and VA treatment records, which reflected treatment for a substance-induced mood disorder, the evidence did not establish in-service treatment for the claimed condition or that the condition was secondary to service-connected disabilities.  The Veteran did not file a timely notice of disagreement. 

In April 2011, the Veteran filed to reopen his claim of service connection for depression and anxiety, secondary to a traumatic brain injury.  In an August 2012 rating decision, the RO declined to reopen the claim for service connection for substance-induced mood disorder with depressive features, claimed as a nervous disorder, on the basis that the evidence submitted was not new and material.  The Veteran did not file a timely notice of disagreement.

In January 2013, the Veteran again filed to reopen his claim of service connection for depression.  In a February 2014 rating decision, the RO reopened the claim of service connection for bipolar disorder type II and antisocial personality disorder claimed as major depressive disorder, severe, with psychiatric features (previously rated as neurosis and depression) and nervous condition secondary to a service-connected lumbar spine disability, but continued to deny the claim on the merits as the evidence did not show that the condition was incurred in or aggravated my military service or secondary to the service-connected back condition.  The Veteran filed a timely notice of disagreement in March 2014. 

Since the last, final August 2012 rating decision, evidence added to the claims file includes a March 2016 private opinion. 

The Veteran submitted a letter dated in March 2016 from a private physician who reviewed the Veteran's medical records, medical opinions, historical treatment records, and military service records.  The physician found that the Veteran suffered a head-on motor-vehicle accident (MVA) in service, resulting in a laceration of the left lateral scalp that required stitches.  The physician found that the Veteran's separation examination noted scars on the left knee and left zygoma, presumably from the 1982 MVA.  The physician noted that the Veteran was referred to a neurologist by his psychiatrist in 1994 for complaints of persistent headaches, memory problems, and periods of disorientation.  The physician further noted a September 2003 VA treatment record reflected difficulty sleeping and dizziness, an October 2008 VA examination report documented impaired immediate memory, a December 2009 psychiatric evaluation noted difficulty sleeping and episodes of paranoia and anxiety, withdrawal from social contact, feelings of sadness, irritability, anger, and hopelessness, and a 2010 psychiatric review noted memory impairment, disturbances in mood, emotional lability and impaired impulse control.  The physician found that the medical record clearly pointed to worsening mental health issues, including a variety of psychiatric diagnoses, such as major depressive disorder, mood disorder NOS, bipolar disorder type II, antisocial personality disorder, substance-induced mood disorder, and schizophrenia which resulted in a number of suicide attempts.  

Therefore, the physician opined that it was clear that the Veteran had suffered a traumatic injury in service that resulted in a mild traumatic brain injury, and that the Veteran has suffered from physical and mental symptoms including headaches, dizziness, and mood disturbances well before his fall and subsequent head injury in 2008, and that the Veteran's mental disabilities were more likely as not due to his in-service traumatic brain injury.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2012 rating decision. 

The Veteran suffered an in-service MVA and reports suffering from a nervous condition since.  

Thus, new evidence submitted since the RO's August 2012 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's August 2012 decision, and reopening the claim of service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury, is warranted.  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Headaches

The Veteran contends that service connection is warranted for headaches, to include as residuals from an in-service traumatic brain injury.  

The Veteran's service treatment records reflect that in June 1972, the Veteran reported with coughing, trouble breathing, headache, and sore throat. He was diagnosed with possible bronchitis with hay fever and slight gastritits.  In September 1972, the Veteran was involved in a motor vehicle accident in which he received a laceration to the left side of his forehead.  Per the emergency record, the Veteran received nine stitches and was referred to neurology.  On the Veteran's November 1983 separation examination, he denied frequent or severe headaches and upon objective examination, the examiner found a left zygoma but otherwise, the Veteran's head was found normal.

Post service treatment records reflect that in 1989, the Veteran was noted to have a history of neuropsychiatric problems and in 1991, the Veteran filed claims for service connection for headaches and memory loss.  In March 1994, the Veteran was referred to neurology by his psychiatrist, who noted that he suffered a head injury in a car accident in 1982, and that the Veteran complained of persistent headaches, memory problems, and what he described as periods of disorientation.  A neurology consult note appears to reflect that the clinical picture suggested post-concussion syndrome or cerebellar disease.  In August 1994, the Veteran reported having a headache, chest pain, and fever, and that he had not eaten in two days.  The Veteran was referred to neurology and noted to have post-concussion syndrome.  In February 2003, the Veteran again reported having a headache.  

Treatment records reflect that in December 2008, the Veteran fell, resulting in a trauma to his head.  He denied having headaches before the fall but reported headaches after the trauma and underwent a bilateral frontal craniotomy with removal of a subdural hematoma.

In June 2010, the Veteran underwent a VA neurological examination.  The examiner noted that the Veteran reported headaches secondary to a fall caused by his service-connected back condition.  The examiner found that two months prior to the Veteran's December 2008 fall, the Veteran had no motor weakness in his lower extremities and that the Veteran denied falls, unsteadiness or leg weakness.  The examiner noted that the Veteran reported not having fallen prior to the subdural hematoma but that he had headaches in a progressive pattern and that the subdural hematoma was diagnosed after a September 2009 imaging study.  The Veteran's wife confirmed the history given by the Veteran, as she was allowed to be present during the examination due to the Veteran's claimed memory problems after the subdural hematoma.  The Veteran reported that his headaches were constrictive/pressure in nature, daily, and lasting the whole day, accompanied by blurred vision and that they caused him to become irritable and depressed.  The examiner diagnosed the Veteran with chronic daily headaches, tensional, muscle contraction type as sequelae of bilateral subdural hematomas, and therefore not related to his service-connected back condition or to a fall secondary to his back condition.  

The Veteran was afforded a VA brain and spinal cord examination in June 2011.  The examiner noted that the Veteran reported that his headaches were secondary to the left zygoma.  The examiner found that the Veteran started suffering from headaches in December 2008 and that a brain MRI found blood in his brain and that the Veteran denied head trauma previous to this finding.  The examiner found that the Veteran's headaches were not due to the Veteran's service-connected scar, left zygoma, as the Veteran's headaches began after his 2008 fall and head trauma that resulted in a subdural hemorrhage and subsequent drainage, with no complaints of headache prior to the event.   

A July 2011 letter from a nurse noted that she had known the Veteran for eleven years and during that time he had complained of headaches in various visits due to a head trauma he received while in the military. 

The Veteran submitted a letter dated in March 2016 from a private physician who reviewed the Veteran's medical records, medical opinions, historical treatment records, and military service records.  The physician found that the Veteran suffered a head-on motor-vehicle accident (MVA) in service, which resulted in a laceration of the left lateral scalp that required stitches, and that the Veteran's separation examination noted scars on the left knee and left zygoma, presumably from the 1982 MVA.  The physician stated that although there was no formal description of other head injury in the record, it was clear that based on the mechanism of injury and the presence of a large laceration to the side of the skull, that a significant amount of energy was directed at the Veteran's head during the MVA.

The physician found that as was common in patients with traumatic brain injury, the Veteran suffered from symptoms including headaches, mood disturbances, memory problems, and difficulty concentrating after the event.  The physician noted that the Veteran was referred to a neurologist by his psychiatrist in 1994 for complaints of persistent headaches, memory problems, and periods of disorientation and that an August 1994 MRI was obtained due to history of trauma and headaches.  The MRI did not find any evidence of masses, structural lesions or other acute abnormalities, but did find evidence of mild cortical atrophy which is a known sequalae of mild and moderate traumatic brain injury.  The physician noted that the technology of MRI scanners at the time would not have been able to detect the kind of abnormalities now seen in some patients with mild TBI that is seen with modern scanners.  The physician found that a September 2003 VA treatment record reflected difficulty sleeping and dizziness, an April 2005 VA clinic note reflected complaints of headaches and vision changes, an October 2008 VA examination report documented impaired immediate memory, and in a July 2011 statement, a VA nurse stated that she had known the Veteran for 11 years and that he had complained of headaches in various visits due to a head trauma while in service.  The physician noted that the MVA also resulted in a fracture of both bones in the lower leg which caused a discrepancy in leg length.  A 1989 VA orthopedic note reflected that this led to issues with falling, and that in December 2008 the Veteran reported to the emergency department after a fall and head injury.  A CT scan of the brain was obtained which demonstrated evidence of bilateral subdural hematomas which were surgically evacuated, but after the injury, the Veteran continued to suffer from symptoms of headaches, vision loss, and fainting.

The physician opined that it was clear that the Veteran had suffered a traumatic injury in service that resulted in a mild traumatic brain injury, and that the Veteran has suffered from physical and mental symptoms including headaches, dizziness, and mood disturbances well before his fall and subsequent head injury in 2008, but that it did not appear that a provider had touched upon the Veteran's actual diagnosis of post-concussion syndrome (PCS).  The physician explained that PCS is a common sequelae of a traumatic brain injury and it is a symptom complex that includes headache, dizziness, neuropsychiatric symptoms, and cognitive impairment.  The physician found that studies indicated that the severity of brain injury did not correlate with the development of post-traumatic headache, and that headache prevalence, duration, and severity were greater in those with mild head injury compared with those with more severe trauma.  The physician noted that PCS is most often described in the setting of mild traumatic brain injury, but it may also occur after moderate and severe traumatic brain injury.  The physician found that the most common complaints of PCS are headaches, dizziness, fatigue, irritability, anxiety, insomnia, and loss of concentration and memory, all of which the Veteran had suffered with.  The physician noted that although most cases of PCS resolve, those with symptoms lasting more than a year may have permanent disability, and that those patients may later become more disabled than they were immediately after the injury, and that the literature also demonstrated that a prior head injury places a patient at a higher risk for recurrence in the future and that the cumulative effect of multiple brain injuries leads to worse outcomes.  

The physician further opined that after a review of the Veteran's service and post-service medical treatment records, as well as the pertinent medical literature, it was the physician's medical opinion that both the physical and mental disabilities suffered by the Veteran were more likely as not due to his in-service traumatic brain injury.  The physician found that the Veteran's symptom complex and timeline fit perfectly with a diagnosis of PCS.  Furthermore, although the fall and brain injury suffered in 2008 was significant on its own, the presence of a well-described post-concussion syndrome exited prior to the 2008 injury.  The 2008 injury and fall served as an aggravating factor hindering recovery and if not for the in-service injury and subsequent PCS, the Veteran's symptoms after the 2008 would have been less severe. 

The Board finds the March 2016 private opinion is adequate because the physician considered and discussed the relevant evidence, the Veteran's medical history, and pertinent literature, and provided a thorough supporting rationale for the conclusions reached. 

While the Board acknowledges the VA examiners' negative opinions, the Board has afforded the opinions less probative weight.  It is unclear whether the examiners considered the head trauma the Veteran received during his in-service MVA and the Veteran's numerous complaints of headaches after the MVA, despite his denial during the examinations that he did not have a previous head trauma or history of headaches prior to his fall in 2008.  

Given the positive opinion and the medical evidence of record reflecting a head trauma in service and complaints of headaches prior to a fall in 2008, the Board finds that the evidence is at least evenly balanced.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the claim of service connection for headaches, to include as secondary to a traumatic brain injury, is granted.

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include as residuals from an in-service traumatic brain injury.  

The Veteran's service treatment records reflect that in September 1972, the Veteran was involved in a motor vehicle accident in which he received a laceration to the left side of his forehead.  Per the emergency record, the Veteran received nine stitches and was referred to neurology.  On the Veteran's November 1983 separation examination, he reported he had depression or excessive worry, but upon objective examination, his psychiatric examination was normal.

Post service treatment records reflect that in 1989, the Veteran was noted to have a history of neuropsychiatric problems and in 1993, the Veteran filed his first claim for service connection for a nervous condition.  In March 1994, the Veteran was referred to neurology by his psychiatrist, who noted that the Veteran suffered a head injury in a car accident in 1982, and that he complained of persistent headaches, memory problems, and what he described as periods of disorientation.  A neurology consult note appears to reflect that the clinical picture suggested post-concussion syndrome or cerebellar disease.  In August 1994, a neurology consult reflects that the Veteran found to have post-concussion syndrome.  In April 2000, the Veteran was referred for a psychiatric consult with a provisional diagnosis of depression and past suicidal ideation.  The Veteran was diagnosed with depressive disorder, NOS, and heroin and cocaine dependence, in remission.  In February 2006 and April 2008, the Veteran was hospitalized for a substance-induced psychiatric disorder.

In October 2008, the Veteran was afforded a VA psychiatric examination.  The examiner noted the Veteran's suicide attempts in 2006, 2007, and 2008, and VA outpatient treatment records for mental health beginning in 2008.  The examiner diagnosed the Veteran with AXIS I substance-induced mood disorder with depressive features and AXIS II antisocial personality disorder (principle or main diagnosis).

In April 2009, the Veteran was hospitalized for a substance-induced mood disorder, and hospitalized in April 2010 and July 2010 for major depressive disorder.  An April 2012 psychology consult reflects the Veteran reported that he was more depressed, irritable, and suspicious of others than usual. 

The Veteran submitted a letter dated in March 2016 from a private physician who reviewed the Veteran's medical records, medical opinions, historical treatment records, and military service records.  The physician found that the Veteran suffered a head-on motor-vehicle accident (MVA) in service, resulting in a laceration of the left lateral scalp which required stitches, and that the Veteran's separation examination noted scars on the left knee and left zygoma, presumably from the 1982 MVA.  The physician stated that although there was no formal description of other head injury in the record, it was clear that based on the mechanism of injury and the presence of a large laceration to the side of the skull, that a significant amount of energy was directed at the Veteran's head during the MVA.

The physician found that as was common in patients with traumatic brain injury, the Veteran suffered from symptoms including headaches, mood disturbances, memory problems, and difficulty concentrating after the event.  The physician noted that the Veteran was referred to a neurologist by his psychiatrist in 1994 for complaints of persistent headaches, memory problems, and periods of disorientation and that an August 1994 MRI was obtained due to history of trauma and headaches.  The MRI did not find any evidence of masses, structural lesions or other acute abnormalities, but did find evidence of mild cortical atrophy which is a known sequalae of mild and moderate traumatic brain injury.  The physician noted that the technology of MRI scanners at the time would not have been able to detect the kind of abnormalities now seen in some patients with a mild traumatic brain injury that is seen with modern scanners.  The physician further noted a September 2003 VA treatment record reflected difficulty sleeping and dizziness and an October 2008 VA examination report documented impaired immediate memory.  The physician noted that the MVA also resulted in a fracture of both bones in the lower leg which caused a discrepancy in leg length.  A 1989 VA orthopedic note reflected that this led to issues with falling, and that in December 2008 the Veteran reported to the emergency department after a fall and head injury.  A CT scan of the brain was obtained which demonstrated evidence of bilateral subdural hematomas which were surgically evacuated, but after the injury, the Veteran continued to suffer from symptoms of headaches, vision loss, and fainting.

The physician found that the medical record clearly pointed to worsening mental health issues including a variety of psychiatric diagnoses such as major depressive disorder, mood disorder NOS, bipolar disorder type II, antisocial personality disorder, substance-induced mood disorder, and schizophrenia, which had resulted in a number of suicide attempts and chronic suicidality.  The physician noted that a December 2009 psychiatric evaluation reflected that the Veteran had sleeping difficulty as well as episodes of paranoia and anxiety, often withdrew from social contacts, and suffered from feelings of sadness, irritability, anger, and hopelessness.  The physician noted that a 2010 psychiatric review reflected that the Veteran suffered from memory impairment, disturbance in mood, emotional lability, and impairment in impulse control.  

The physician opined that it was clear that the Veteran had suffered a traumatic injury in service that resulted in a mild traumatic brain injury, and that the Veteran has suffered from physical and mental symptoms including headaches, dizziness, and mood disturbances well before his fall and subsequent head injury in 2008, but that it did not appear that a provider had touched upon the Veteran's actual diagnosis of post-concussion syndrome.  The physician explained that PCS is a common sequelae of traumatic brain injury and it is a symptom complex that includes headache, dizziness, neuropsychiatric symptoms, and cognitive impairment.  The physician noted that PCS is most often described in the setting of mild traumatic brain injury, but it may also occur after moderate and severe traumatic brain injury.  The physician found that the most common complaints of PCS are headaches, dizziness, fatigue, irritability, anxiety, insomnia, and loss of concentration and memory, all of which the Veteran had suffered with.  Furthermore, a number of PCS patients, approximately 15 to 20 percent, will develop symptoms meeting criteria for psychiatric disease, including anxiety, panic disorder, and depression.  The physician found that although most cases of PCS resolve, those with symptoms lasting more than a year may have permanent disability, and that those patients may later become more disabled than they were immediately after the injury, and that the literature also demonstrated that a prior head injury places a patient at a higher risk for recurrence in the future and that the cumulative effect of multiple brain injuries leads to worse outcomes.  

Thus, after a review of the service and post-service medical treatment records, as well as the pertinent medical literature, it was the physician's medical opinion that the mental disabilities suffered by the Veteran were more likely as not due to his in-service traumatic brain injury and that the Veteran's symptom complex and timeline fit perfectly with a diagnosis of PCS.  Furthermore, although the fall and brain injury suffered in 2008 was significant on its own, the presence of a well-described post-concussion syndrome existed prior to the 2008 injury.  The 2008 injury served as an aggravating factor hindering recovery and if not for the in-service injury and subsequent PCS, the Veteran's symptoms after the 2008 would have been less severe. 

The Board finds the March 2016 private opinion is adequate because the physician considered and discussed the relevant evidence, the Veteran's medical history, and pertinent literature, and provided a thorough supporting rationale for the conclusions reached. 

While the Board acknowledges the VA examiner's diagnosis attributing the Veteran's psychiatric disorder to substance abuse, the Board has afforded it less probative weight.  It is unclear whether the examiner considered the head trauma the Veteran received during the in-service MVA and his history of seeking treatment for a nervous condition in the late 1980s and notation of a history of neuropsychiatric problems.  

Given the positive opinion and the medical evidence of record reflecting a head trauma in service and the Veteran's history of neuropsychiatric problems after service, the Board finds that the evidence is at least evenly balanced.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the claim of service connection for an acquired psychiatric disorder, to include as residuals from a traumatic brain injury, is granted.

Eligibility to Treatment

As the Board has granted service connection for bipolar disorder type II and antisocial personality disorder claimed as major depressive disorder, severe, with psychiatric features (previously rated as neurosis and depression) and nervous condition secondary to a service-connected lumbar spine disability, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

The appeal on the issue of entitlement to service connection for sleep apnea has been withdrawn and is dismissed.

New and material evidence having been received, the application to reopen a claim of service connection for headaches is granted.

New and material evidence having been received, the application to reopen a claim of service connection for an acquired psychiatric disorder, to include as residuals from a traumatic brain injury is granted.

Service connection for headaches, to include as residuals from a traumatic brain injury, is granted.

Service connection for an acquired psychiatric disorder, to include as residuals from a traumatic brain injury, is granted.

The claim of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment is dismissed as moot.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


